internal_revenue_service number release date index number ------------------------------------- --------------------------------------- -------------------------------------- ---------------------------- in re --------------------------------------- ----------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-144843-07 date april legend legend husband wife trust trust a_trust b date date date date date date state dear ------------- ----------------------------------------------- --------------------------------------------------- ----------------------------- --------------------------------------------------------------- --------------------------------------- ---------------------- --------------------- -------------------------- ------------------------- ---------------------- -------------------------- ---------------- this is in response to your date letter and other correspondence requesting a ruling regarding the income gift and estate_tax consequences of the proposed transfer of wife’s income_interest in trust a to the charitable_remainder beneficiaries the facts submitted are as follows husband and wife residents of state a community_property_state created trust pursuant to a_trust indenture on date a date prior to the effective date of the tax reform act of trust has since been subject_to various amendments supplements and clarifications husband was born on date and wife was born on date husband was older than wife plr-144843-07 the trust_indenture establishing trust provided that all of the income of trust was to be distributed by the trustees to husband and wife for their joint lives and the life of the survivor upon the death of the survivor the trustees were directed to distribute the then remaining balance of the trust to such charitable organizations and in such proportions as husband and wife had designated in writing although the trust_indenture was specifically stated to be irrevocable husband and wife reserved the right to amend the trust by agreement signed by husband and wife or the survivor however none of the principal could be returned to or paid to the settlors or to or for the benefit of their issue finally no amendment could alter amend or revoke the distribution of the remainder of the trust to charitable organizations as provided in the trust_indenture the trust_indenture also reserves a right in the survivor of husband and wife to designate the charitable beneficiaries of the trust and to alter amend or revoke a charitable_beneficiary designation at any time on date an amendment to the trust_indenture divided trust into trust a consisting of all property transferred to trust before date and trust b consisting of all property transferred to trust on or after date trust a continued the dispositive provisions of the original trust and trust b was reformed into a charitable_remainder_unitrust as defined in sec_664 of the internal_revenue_code husband died on date and wife is currently the sole income_beneficiary of trust a it is represented that the only contributions that have been made to trust a were those that were made before date following the division of trust into trust a and trust b_trust a and trust b were administered and accounted for as entirely separate trusts wife proposes to transfer her income_interest to the designated charitable beneficiaries as finally determined in proportion to each remainder beneficiary's interest in trust a corpus on termination of the trust it is represented that under applicable state law as a result of wife’s assignment trust a will terminate and the trust corpus will be distributed to the trust charitable_remainder beneficiaries as provided under wife’s beneficiary designation it is represented that the designated charitable_remainder beneficiaries of trust a will be limited exclusively to those organizations satisfying the standards and definitions described in sec_170 sec_170 sec_2055 and sec_2522 you have requested the following rulings wife’s gift of her entire income_interest in trust a to the designated charitable beneficiaries of trust a will qualify for a gift_tax deduction under sec_2522 equal to the value of her entire income_interest in trust a plr-144843-07 should wife die within three years of the transfer of her entire income_interest in trust a to the designated charitable beneficiaries her estate will qualify for an estate_tax deduction under sec_2055 equal to the amount included in her gross_estate wife’s gift of her entire income_interest in trust a to the designated charitable beneficiaries of trust a will qualify for an income_tax deduction under sec_170 trust a is not subject_to the provisions of sec_507 and sec_4941 as if it were a private_foundation because the assets of trust a were transferred in trust before date law and analysis ruling sec_2501 provides that a tax is imposed on the transfer of property by gift by any individual sec_2511 provides in part that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2522 provides that in computing taxable_gifts for the calendar_year there shall be allowed as a deduction the amount of all gifts made during such year to or for_the_use_of charitable organizations described in sec_2522 however under sec_2522 and sec_25_2522_c_-3 and of the gift_tax regulations where a donor transfers an interest in property other than an interest described in sec_170 to a person or for a use described in sec_2522 or b and an interest in the same property is retained by the donor is transferred or has been transferred for less than an adequate_and_full_consideration in money_or_money's_worth from the donor to a person or for a use not described in sec_2522 or b no deduction is allowed for the interest that is or has been transferred to the person or for the use described in sec_2522 or b unless the charitable interest is a an undivided portion not in trust of the donor's entire_interest b a remainder_interest not in trust in a personal_residence or in a farm c a qualified_conservation_contribution d a remainder_interest in a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or e a guaranteed_annuity_interest or a unitrust_interest in situation of revrul_86_60 1986_1_cb_302 in a created a charitable_remainder_annuity_trust crat described in sec_664 of the code retaining an annuity interest in the crat for life in a transfers a's annuity interest to x the charitable_remainder beneficiary of the crat that is an organization plr-144843-07 described in sec_170 following the transfer a did not retain any interest in the trust and neither at that time nor at any prior time did a make a transfer from the trust for private purposes although the creation of the trust and the transfer of the remainder_interest to charity divided the a’s prior interest the transfer was for charitable not private interests consequently a’s transfer of the annuity interest to charity was not required to be in a form described in sec_2522 and sec_25_2522_c_-3 in order to qualify for the charitable deduction accordingly a’s transfer of the annuity interest to charity qualifies for a deduction under sec_2522 in situation of revrul_86_60 supra a created a crat retaining the annuity interest for life upon a's death the annuity interest was to be paid to b and upon the death of the survivor of a and b the remainder would pass to x a qualified charitable_organization a and b subsequently assigned their interests to the charitable_remainder beneficiary the ruling concludes that a made a completed_gift under sec_2511 of the code to b of the secondary life_annuity interest in the trust in because a made a completed_gift in the trust to a noncharitable beneficiary the restrictions in sec_2522 apply thus in situation no gift_tax deduction is allowed for a's transfer to x of a's life interest in the trust unless it is described in sec_25_2522_c_-3 of the regulations the ruling further concludes that b's transfer to the charitable_remainder beneficiary qualifies for the gift_tax_charitable_deduction under sec_2522 because following the transfer b did not retain any interest in the trust and at no time had b made a transfer of an interest in the trust for a private purpose consequently as was the case in situation b’s transfer of the annuity interest to charity was not required to be in a form described in sec_2522 and sec_25_2522_c_-3 in order to qualify for the charitable deduction in the present case with respect to the portion of trust a attributable to husband’s transfer to trust a wife’s only interest in that portion of trust a has been that of a successor beneficiary of the income_interest on husband’s death wife has never had any other interest in that portion of trust a and at no time has wife made a transfer of an interest in that portion of trust a property for a private purpose accordingly as is the case in situation of revrul_86_60 wife’s proposed transfer of her income_interest attributable to assets husband transferred to trust a to the charitable_remainder beneficiaries is not required to be in a form described in sec_2522 and sec_25_2522_c_-3 in order to qualify for the charitable deduction further based on the facts presented the situation presented with respect to the portion of trust a attributable to wife’s contributions is similar to situation of revrul_86_60 as is the case in situation of revrul_86_60 wife’s proposed transfer to the charitable_remainder beneficiaries of her income_interest attributable to the assets that she transferred to trust a is not required to be in a form described in sec_2522 and sec_25_2522_c_-3 in order to qualify for the charitable deduction accordingly based on the facts presented and the representations made we conclude that wife’s transfer of her entire income_interest in trust a to the designated plr-144843-07 charitable beneficiaries of trust a will qualify for a gift_tax deduction under sec_2522 equal to the value of her entire income_interest in trust a ruling sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his her death under sec_2035 if the decedent made a transfer by trust or otherwise of an interest in property or relinquished a power with respect to any property during the 3-year period ending on the date of decedent's death and the value of such property or an interest therein would have been included in the decedent's gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of death then the value of the gross_estate shall include the value of any property or interest therein which would have been so included sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which the decedent has retained for life or for any period not ascertainable without reference to the decedent's death or for any period which does not in fact end before the decedent's death -- the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom under sec_2055 for estate_tax purposes the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes in this case as described above wife transferred property to trust a and retained a right to receive the income from the transferred property for her life thus a portion of the trust a corpus would be subject_to inclusion in wife’s gross_estate under sec_2036 if she retains the income_interest until her death see also sec_2038 regarding wife’s retained power to designate charitable_remainder beneficiaries if wife dies plr-144843-07 during the three year period beginning on the date of the transfer of her income_interest in trust a sec_2035 would require the inclusion of trust a in her gross_estate to the extent wife is the transferor of the corpus however as a result of wife’s transfer of her entire income_interest in trust a to the charitable beneficiaries the trust a corpus is passing to charities described in sec_2055 accordingly based on the facts presented and the representations made we conclude that if wife dies within three years of the transfer of her entire income_interest in trust a to the designated charitable beneficiaries her estate will qualify for an estate_tax deduction under sec_2055 equal to the amount of trust a corpus included in her gross_estate ruling sec_170 provides that there shall be allowed as a deduction any charitable_contribution as described in sec_170 payment of which is made within the taxable_year sec_170 provides that the term charitable_contribution means a contribution or gift to or for_the_use_of as pertinent here a corporation trust or community chest fund or foundation created or organized in the united_states or in any possession thereof or under the law of the united_states any state the district of columbia or any possession_of_the_united_states organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and which is not disqualified for a tax exemption under sec_501 of the code by reason of attempting to influence legislation and which does not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office sec_170 provides that no deduction is allowed under sec_170 for the value of any interest in property other than a remainder_interest transferred in trust unless the interest is in the form of a guaranteed annuity or the trust instrument specifies that the interest is a fixed percentage distributed yearly of the fair_market_value of the trust property to be determined yearly and the grantor is treated as the owner of such interest for purposes of applying sec_671 sec_170 provides that a contribution not made by a transfer in trust of less than the taxpayer's entire_interest in property is not allowed as a charitable plr-144843-07 contribution deduction except to the extent such contribution would have been allowed as a deduction had it been transferred in trust sec_170 provides that sec_170 does not apply to a contribution of an undivided portion of the taxpayer's entire_interest in property sec_1_170a-6 and sec_1_170a-7 of the income_tax regulations provide that a deduction is allowed for a contribution of a partial interest in property if such interest is the taxpayer's entire_interest in the property such as an income_interest or a remainder_interest if however the property in which such partial interest exists was divided in order to create such interest and thus avoid certain provisions of sec_170 the deduction will not be allowed in situation in revrul_86_60 1986_1_cb_302 in a created a charitable_remainder_annuity_trust crat described in sec_664 of the code retaining an annuity interest in the crat for life in a transfers a's annuity interest to x the charitable_remainder beneficiary of the crat that is an organization described in sec_170 although in creating the crat a had divided the interest a held in the property the property was not divided in order to avoid sec_170 the revenue_ruling concludes based on sec_1_170a-6 and sec_1_170a-7 that the gift by a the grantor to the remainder beneficiary of a's retained life_annuity in the crat qualifies for a charitable_contribution_deduction under sec_170 in this case wife’s proposed gift of her income_interest in trust a would be analogous to situation of rev_rul upon the termination of the income_interest of wife the corpus of trust a would pass to the charitable beneficiaries since it is represented that all charitable beneficiaries of trust a are described within sec_170 sec_170 sec_2055 and sec_2522 wife as was the case for taxpayer a in rev_rul would qualify for a charitable_contribution_deduction under sec_170 accordingly based on the facts presented and the representations made we conclude that wife’s gift of her entire income_interest in trust a to the designated charitable beneficiaries of trust a will qualify for an income_tax deduction under sec_170 for the value of the trust interest transferred the deduction would be subject_to any applicable limitations under sec_170 including sec_170 and subject_to any applicable limitations under other sections of the code ruling sec_4947 subjects the private_foundation rules of sec_507 and sec_4941 to split-interest_trusts not exempt from tax under sec_501 if not all of the unexpired interest of the trust are devoted to charitable purposes and a charitable deduction was allowed under sec_170 sec_2055 or sec_2522 plr-144843-07 sec_4947 specifically excepts any amounts transferred in trust before date from private_foundation treatment under sec_507 and sec_4941 sec_53_4947-1 of the foundation and similar excise_taxes regulations states that an amount shall be considered to be transferred in trust only when the transfer is one which meets the requirements for the allowance of the deduction under sec_170 among others in this case the private_foundation rules of sec_507 and sec_4941 are inapplicable to trust a because under sec_4947 the rules do not apply to amounts transferred in trust before date and all contributions received by trust a occurred before this date accordingly based on the facts presented and the representations made we conclude that the provisions of sec_507 and sec_4941 do not apply to trust a because the assets were transferred into trust a before date in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely _________________________ george l masnik chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
